     2:17-cr-20028-SEM-EIL # 84    Page 1 of 15                                     E-FILED
                                                        Thursday, 11 June, 2020 02:53:26 PM
                                                               Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
                Plaintiff,                )
                                          )
     v.                                   )       Case No. 17-cr-20028
                                          )
KEITH HALLIBURTON,                        )
                                          )
                Defendant.                )

                                  OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Keith Halliburton’s Motion to

Reduce Sentence Under Title 18 U.S.C. Section 3582(c)(1)(A)(i) and

the COVID-19 Pandemic (d/e 73) (“Motion for Compassionate

Release”). For the reasons set forth below, the motion is GRANTED.

                             I. BACKGROUND

     On August 8, 2018, Defendant pled guilty to one count of

possession with the intent to distribute more than 28 grams of

cocaine base in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B).

Minute Entry, Aug. 8, 2018. Based on Defendant’s prior felony

drug conviction, the mandatory minimum for this offense was ten

years’ imprisonment. See 21 U.S.C. § 851(a)(1). On December 14,


                              Page 1 of 15
     2:17-cr-20028-SEM-EIL # 84   Page 2 of 15




2018, the undersigned District Judge sentenced Defendant to the

mandatory minimum term of 120 months’ imprisonment, to be

followed by eight years of supervised release. See Minute Entry,

Dec. 14, 2018. Defendant is currently serving his sentence at FCI

Forrest City Low, in Forrest City, Arkansas, and has a projected

release date of January 7, 2025. Bureau of Prisons, Find an

Inmate, https://www.bop.gov/inmateloc/ (last accessed June 11,

2020).

     On May 16, 2020, Defendant’s retained counsel filed the

Motion for Compassionate Release now before the Court. On May

20, 2020, after receiving the PSR in this case, Defendant filed a

document entitled Supplemental Facts in Support of Motion to

Reduce Sentence (d/e 77) which has also been docketed as a

motion. Finally, Defendant filed a Reply to the Government’s

Response (d/e 80), which has been docketed as a motion as well.

Defendant requests compassionate release due to the COVID-19

pandemic and his underlying health issues. Defendant is 42 years

old and has been diagnosed with asthma and obesity. See Mot.

Compassionate Release 7-8. According to Defendant’s

Supplemental Facts in Support of Motion to Reduce Sentence (d/e


                             Page 2 of 15
      2:17-cr-20028-SEM-EIL # 84   Page 3 of 15




77), Defendant reported that he was considered disabled due to his

asthma and received Social Security Supplemental income.

     Defendant proposes to live with his wife and four children if he

is released from custody. The United States Probation Office

addressed Defendant’s request for compassionate release in a

Memorandum (d/e 78). In the Memorandum, the Probation Office

conluded that the proposed residence is an acceptable living

situation and that Defendant would have the support of his wife

while transitioning back into the community. Probation’s Mem. 3.

The Probation Office also detailed Defendant’s disciplinary history

while in the custody of the Bureau of Prisons. Id. at 1-2.

     On May 22, 2020, the Government filed a Response Opposing

Defendant’s Motion for Compassionate Release (d/e 79). The

Government argues that the Court should deny Defendant’s motion

for compassionate release given Defendant’s criminal and

disciplinary history. Resp. 13-16. The Government also notes that

the Bureau of Prisons (BOP) has implemented procedures designed

to curb the spread of the virus in its facilities. See id. at 6-9.

     On May 26, 2020, the Court held a video conference hearing

on Defendant’s amended motion. As of May 26, 2020, BOP


                              Page 3 of 15
     2:17-cr-20028-SEM-EIL # 84   Page 4 of 15




reported that FCI Forrest City Low had 362 confirmed inmate cases

of COVID-19 and one confirmed staff member case. See Federal

Bureau of Prisons – COVID-19 Cases,

https://www.bop.gov/coronavirus/ (accessed May 26, 2020). At

that hearing, the Court learned that Defendant had tested positive

for COVID-19 and was placed in isolation and therefore was unable

to be present for the hearing. See Minute Entry, May 26, 2020.

The hearing was continued to June 1, 2020. On that date, the

Court questioned Defendant’s counselor at FCI Forrest City Low,

directed the Government to file additional information concerning

the level of treatment Defendant was receiving at the facility, and

continued the hearing to June 11, 2020. See Minute Entry, June 1,

2020. On June 3, 2020, the Government filed a Summary of

Defendant’s Medical Care at FCI Forrest City (d/e 83) as directed by

the Court.

     At the hearing on June 11, 2020, the Court heard arguments

from counsel and testimony from Defendant’s counselor. As of

June 11, 2020, BOP reports that FCI Forrest City Low has 522

confirmed inmate cases of COVID-19 and one confirmed staff

member case. See Federal Bureau of Prisons – COVID-19 Cases,


                             Page 4 of 15
      2:17-cr-20028-SEM-EIL # 84   Page 5 of 15




https://www.bop.gov/coronavirus/ (last accessed June 11, 2020).

                              II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting

thirty days from when the inmate made his or her request,

whichever is earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of


                              Page 5 of 15
     2:17-cr-20028-SEM-EIL # 84   Page 6 of 15




     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a motion
     on the defendant’s behalf or the lapse of 30 days from the
     receipt of such a request by the warden of the defendant’s
     facility, whichever is earlier, may reduce the term of
     imprisonment (and may impose a term of probation or
     supervised release with or without conditions that does
     not exceed the unserved portion of the original term of
     imprisonment), after considering the factors set forth in
     section 3553(a) to the extent that they are applicable, if it
     finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent with
     applicable policy statements issued by the Sentencing
     Commission.

18 U.S.C. § 3582(c)(1)(A).

     Defendant submitted a request for compassionate release to

the Warden of FCI Forrest City Low on April 16, 2020. Mot. for

Compassionate Release, Ex. A. In a letter to Defendant’s counsel

dated on May 1, 2020, and signed on May 4, 2020, the Warden of

FCI Forrest City Low denied Defendant’s request for compassionate

release. See Notice of Filing, d/e 76. Because more than 30 days

have passed since Defendant submitted his request for

compassionate release to the Warden of FCI Forrest City Low,

exhaustion of administrative remedies is not an issue in this case.

See 18 U.S.C. § 3582(c)(1)(A).


                             Page 6 of 15
      2:17-cr-20028-SEM-EIL # 84   Page 7 of 15




     As Defendant’s motion is properly before the Court, the next

issue is whether Defendant is eligible for compassionate release.

For Defendant to be eligible for compassionate release, the Court,

after considering the relevant factors set forth at 18 U.S.C. §

3553(a), must determine that “extraordinary and compelling

reasons” warrant a reduction in Defendant’s term of imprisonment

and that the reduction is “consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A).

     1.    Extraordinary and Compelling Reasons for Release

     The spread of COVID-19 has presented extraordinary and

unprecedented challenges for the country and poses a serious issue

for prisons. Due to the infectious nature of the virus, the Centers

for Disease Control and Prevention (CDC) and state governments

have advised individuals to practice good hygiene and social

distancing and isolation. Socially distancing can be difficult for

individuals living or working in a prison.

     Defendant is a forty-two-year-old African American man who

is five feet ten inches tall and (at the time of the preparation of the

PSR) weighed 230 pounds, which is considered to be obese. See


                              Page 7 of 15
     2:17-cr-20028-SEM-EIL # 84   Page 8 of 15




PSR ¶ 53. Defendant was born with asthma and uses an inhaler to

manage the condition as needed. Id. at ¶ 54. The CDC has

identified asthma as a comorbidity that increases the likelihood of

serious risk from COVID-19. See Interim Clinical Guidance for

Management of Patients with Confirmed Coronavirus Disease,

Centers for Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-

guidance-management-patients.html (last accessed June 11, 2020)

(“Patients in China with no reported underlying medical conditions

had an overall case fatality of 0.9%, but case fatality was higher for

patients with comorbidities: 10.5% for those with cardiovascular

disease, 7.3% for diabetes, and approximately 6% each for chronic

respiratory disease, hypertension, and cancer.”); Scparta, 2020 WL

1910481, *9.

     The Court begins with the factors set out in 18 U.S.C. §

3553(a). Defendant is currently serving a 120-month term of

imprisonment for this offense. Defendant has been incarcerated

since his arrest for this offense on March 11, 2016. According to

BOP records, Defendant is scheduled to be released on January 7,

2025. While in the custody of BOP, Defendant has only been


                             Page 8 of 15
     2:17-cr-20028-SEM-EIL # 84   Page 9 of 15




disciplined twice, with the most recent violation—for possessing a

hazardous tool (in this case, a cell phone)—occurring well over a

year ago. See Probation’s Mem. 1.

     Defendant sets forth a reentry plan which provides for him to

self-isolate after his release. See Mot. Compassionate Release 1.

Defendant’s wife will bear all personal and medical expenses for

Defendant until he is able to secure employment. See id. In a letter

to the Court, Defendant’s wife reiterates the measures she will take

to ensure that Defendant can self-isolate upon his release, going so

far as to vacate the family home with her children for up to a

month. See Dara Halliburton letter dated May 26, 2020, d/e 81.

Defendant’s sister-in-law, a certified nursing assistant, has also

sent a letter to the Court, through Defendant’s counsel, stating that

she will transport Defendant from FCI Forrest City Low to Decatur

in a three-row vehicle utilizing the proper personal protective

equipment, including gloves and a mask. See Donntrisa Jones

letter dated May 26, 2020, d/e 81. Mrs. Halliburton has arranged

for a “virtual nurse” and an on-call doctor to care for Defendant

while he self-isolates. Dara Halliburton letter, d/e 81. Mrs.

Halliburton also notes that Defendant may be able to obtain


                             Page 9 of 15
      2:17-cr-20028-SEM-EIL # 84    Page 10 of 15




employment at a barber college upon completion of a course of

study. Id. The Court has considered the factors in § 3553(a) and

concludes that they entitle Defendant to compassionate release.

      2.    Sentencing Commission Policy Statements

      The relevant policy statement, § 1B1.13 of the Sentencing

Guidelines, explains that a sentence reduction under § 3582(c)(1)(A)

may be ordered where a court determines, “after considering the

factors set forth in 18 U.S.C. § 3553(a),” that “(1)(A) extraordinary

and compelling reasons warrant the reduction; . . . (2) the

defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g); and (3) the

reduction is consistent with this policy statement.” U.S.S.G. §

1B1.13 (2018).

      The commentary to § 1B1.13 provides certain circumstances

constituting “extraordinary and compelling reasons” that warrant a

sentence reduction.1 U.S.S.G. § 1B1.13 cmt. n.1. One of the



1 The Court notes that § 1B1.13 of the Sentencing Guidelines has not been
amended to reflect all of the additional language added to 18 U.S.C. §
3582(c)(1)(A). As it stands, § 1B1.13 only refers to a reduction “upon the
motion of the Director of the Bureau of Prisoners,” which is not the situation
here. No sentencing policy provides guidance for when a defendant files a
motion. Nevertheless, the Court still considers § 1B1.13.

                                Page 10 of 15
     2:17-cr-20028-SEM-EIL # 84   Page 11 of 15




circumstances is where a defendant is “suffering from a serious

physical or medical condition . . . that substantially diminishes the

ability of the defendant to provide self-care within the environment

of a correctional facility and from which he or she is not expected to

recover.” U.S.S.G. § 1B1.13 cmt. n.1(A). Another circumstance is

where “an extraordinary and compelling reason other than, or in

combination with,” the listed circumstances is present. U.S.S.G. §

1B1.13 cmt. n.1(D). As discussed above, in this case, Defendant

has serious underlying physical and medical conditions which are

present in combination with the extraordinary and compelling

reason presented by the COVID-19 pandemic.

     In this case, Defendant has contracted COVID-19. On Friday,

April 24, 2020, the World Health Organization (WHO) issued a

scientific brief saying that the public belief that a one-time infection

leads to immunity remains unproven and is unreliable as a basis

for response to the pandemic. See WHO, “Immunity Passports” in

the Context of COVID-19, https://www.who.int/news-

room/commentaries/detail/immunity-passports-in-the-context-of-

covid-19 (last accessed June 11, 2020). Specifically, the WHO says

that “[t]here is currently no evidence that people who have


                             Page 11 of 15
     2:17-cr-20028-SEM-EIL # 84   Page 12 of 15




recovered from COVID-19 and have antibodies are protected from a

second infection.” Id. Given the increase in confirmed cases of

COVID-19 at FCI Forrest City Low from the time of the first hearing

on Defendant’s motion to today, and based on the currently

available scientific data, Defendant continues to be at risk of

imminent harm based on his underlying medical conditions.

     In addition to the very real risk of relapse or reinfection,

Defendant also may suffer side effects from COVID-19. The

available science and preliminary evidence, as well as historical

research on other coronaviruses like severe acute respiratory

syndrome (SARS) and Middle East respiratory syndrome (MERS),

suggests that for some people affected by COVID-19, a full recovery

may not happen for years, if at all. See, e.g., Madjid et al., Potential

Effects of Coronaviruses on the Cardiovascular System: A Review,

available at

https://jamanetwork.com/journals/jamacardiology/fullarticle/276

3846?guestAccessKey=150724fb-8146-4fc2-a60c-

b78955728d41&utm_source=For_The_Media&utm_medium=referral

&utm_campaign=ftm_links&utm_content=tfl&utm_term=032720

(suggesting that COVID-19 may cause lingering cardiac damage, as


                             Page 12 of 15
     2:17-cr-20028-SEM-EIL # 84   Page 13 of 15




well as making existing cardiovascular problems worse, further

increasing the risk for heart attack and stroke). Other studies from

China indicate that permanent lung damage can be found in

anywhere from 77 to 95 percent of COVID-19 survivors. Wang et

al., Temporal Changes of CT Findings in 90 Patients with COVID-19

Pneumonia: A Longitudinal Study, available at

https://pubs.rsna.org/doi/full/10.1148/radiol.2020200843. For

someone like Defendant, who has been diagnosed with asthma

severe enough to warrant a finding of disability by the Social

Security Administration, the possibility of reinfection presents a

very real and immediate danger.

     The Court also considers whether Defendant is a danger to the

safety of any other person or to the community. See U.S.S.G. §

1B1.13. If Defendant quarantines himself at his residence and

practices social distancing, that will diminish the risk of spreading

the virus. Otherwise, the Court does not find that Defendant, who

is serving a sentence for a controlled substance offense, and whose

prior criminal convictions are primarily related to controlled

substances, poses a danger to the community.

     Therefore, the Court finds that Defendant has satisfied all


                             Page 13 of 15
     2:17-cr-20028-SEM-EIL # 84   Page 14 of 15




requirements for compassionate release.

                          III. CONCLUSION

     For the reasons set forth above, Defendant Keith Halliburton’s

Motion for Compassionate Release (d/e 73) is GRANTED. The

Court hereby reduces Defendant’s term of imprisonment in this

case from 120 months to time served. The Court modifies

Defendant’s conditions of supervised release to require Defendant to

spend 6 months in home confinement, with the first 14 days to be

spent in isolation. The home confinement shall start as soon as

possible after his term of supervised release begins. During his

term of home confinement, Defendant shall be monitored by

telephone until such time as it is practicable to implement

electronic monitoring. All other aspects of Defendant’s sentence

shall remain the same.

     Defendant’s Supplemental Facts in Support of Motion to

Reduce Sentence (d/e 77) and Reply to the Government’s Response

(d/e 80), both of which have been docketed as motions, are DENIED

AS MOOT.

     The Bureau of Prisons is ORDERED to immediately re-test

Defendant for COVID-19. The Bureau of Prisons is ORDERED to


                             Page 14 of 15
     2:17-cr-20028-SEM-EIL # 84   Page 15 of 15




release Defendant within 24 hours of a negative test for COVID-19.

The Clerk is DIRECTED to send a copy of this Opinion to FCI

Forrest City Low. Defendant must self-quarantine for a period of 14

days beginning at the time of his release, including while he travels

from FCI Forrest City Low to his residence. Defendant shall travel

to Decatur, Illinois, in a vehicle with three-row seating that allows

him to follow the CDC’s social distancing guidelines, which include

staying at least six feet from others and wearing a face mask and

gloves.



ENTER: June 11, 2020


                                   /s/ Sue E. Myerscough
                                   SUE E. MYERSCOUGH
                                   UNITED STATES DISTRICT JUDGE




                             Page 15 of 15
